UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 99-21032
                            Summary Calendar



                             YOLANDA BROWN,

                                                  Plaintiff-Appellant,


                                 VERSUS


               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

                                                  Defendant-Appellee.




           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-98-CV-2532)
                             June 26, 2000


Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      In August 1998, Yolanda Brown ("Brown") sued her employer,

Texas Department of Criminal Justice ("TDCJ"), seeking damages

under Title VII of the Civil Rights           Act of 1964, 42 U.S.C.

§ 2000(e), et seq.    Brown alleged that she was sexually harassed by



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
her supervisor for approximately one year and that TDCJ retaliated

against her after she reported this harassment.           TDCJ filed its

motion for summary judgment in August 1999, contending that Brown

failed to establish an "adverse employment action," that Brown

failed to establish a valid hostile work environment harassment

claim,   and   that   TDCJ   was   entitled   to   the   Ellerth/Faragher

affirmative defense.    The district court granted TDCJ’s motion for

summary judgment on October 20, 1999, and Brown timely appeals.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the summary judgment record itself.         For

the reasons stated by the district court in her Memorandum Opinion

and Order filed under date of October 21, 1999, we AFFIRM the Final

Judgment entered on the same day which granted TDCJ’s motion for

summary judgment and ruled that Brown take nothing by way of her

suit.

                 AFFIRMED.




                                     2